Graham, Judge,
delivered the opinion of the court:
The plaintiff is suing to recover damages for breach of a contract growing out of a proposal, dated June 4, 1921, to lease a portion of a building in the city of Cincinnati and the acceptance by the Bureau of War Bisk Insurance, approved by the Assistant Secretary of the Treasury, dated June 13,1921.
On June 20, 1921, the defendant withdrew its acceptance and abrogated the contract. Under the proposal the term of the lease was to begin when the defendant went into possession, which was tentatively fixed as September 1, and to expire on June 30, 1922. The proposal provided that plaintiff should install such interior construction as might be required to fit the premises for use and occupancy by the Bureau of War Bisk Insurance, such as partitions, doors, railings, heating, lighting, plumbing, etc. Upon the acceptance of the proposal plaintiff proceeded to make the installation required, and had partially completed it when the acceptance was withdrawn by defendant, as stated. There was no provision in the proposal for reimbursement to plaintiff for this installation. It was a part of what it was obligated to perform under the proposal. Plaintiff was to pay a fixed amount of rent monthly.
The proposal provided that the lease could be canceled and terminated at any time by the defendant upon thirty days’ notice.
*437The plaintiff is seeking to recover $10,671.66, one month’s rent. It claims to have expended $5,131.99 in making the installation and changes in the building called for by the proposal, and for attorney’s fees. It will be seen that if the plaintiff is entitled to recover rent it is not entitled to recover for the cost of the installation and changes, or the attorney’s fees. Had the defendant gone into possession and terminated the lease on thirty days’ notice, there could have been no recovery for these changes. They were a part of the structure and its arrangement, which were covered by the proposal, and for which rent was to be paid.
Inasmuch as the defendant, under the proposal, could not terminate the lease except on thirty days’ notice, and inasmuch as the withdrawal of acceptance may be taken as a notice of termination, the plaintiff is entitled to one month’s rent, which is fixed by the findings at $10,671.66. For this sum judgment should be entered for the plaintiff, and it is so ordered.
SiNNOtt, Judge; GeeeN, Judge Judge; and Booth, Chief Justice, concur.